                                                                        1    SPERTUS, LANDES & UMHOFER, LLP
                                                                             Matthew Donald Umhofer (SBN 206607)
                                                                        2    Ezra D. Landes (SBN 253052)
                                                                             1990 South Bundy Dr., Suite 705
                                                                        3    Los Angeles, California 90025
                                                                             Telephone: (310) 826-4700
                                                                        4    Facsimile: (310) 826-4711
                                                                             matthew@spertuslaw.com
                                                                        5    ezra@spertuslaw.com
                                                                        6    Attorneys for Plaintiff
                                                                        7
                                                                        8                         UNITED STATES DISTRICT COURT
                                                                        9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                        10
                                                                              PHOENIX BOOKS, INC., a                    Case No. CV 19-6000-JFW (RAOx)
                                                                        11    California corporation,
                                                                                                                        DISCOVERY MATTER
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12                        Plaintiffs,
                                       1990 S. BUNDY DR., SUITE 705




                                                                                                                        [PROPOSED] PROTECTIVE
                                         LOS ANGELES, CA 90025




                                                                        13           v.                                 ORDER
                                                                        14    MR BONGO WORLDWIDE LTD, a
                                                                              United Kingdom limited company,
                                                                        15
                                                                                                  Defendants.
                                                                        16
                                                                        17
                                                                        18
                                                                        19
                                                                        20
                                                                        21
                                                                        22
                                                                        23
                                                                        24
                                                                        25
                                                                        26
                                                                        27
                                                                        28

                                                                                                       [PROPOSED] PROTECTIVE ORDER
                                                                        1    1.    A. PURPOSES AND LIMITATIONS
                                                                        2          Discovery in this action is likely to involve production of confidential,
                                                                        3    proprietary or private information for which special protection from public
                                                                        4    disclosure and from use for any purpose other than prosecuting this litigation
                                                                        5    may be warranted. Accordingly, Plaintiff Phoenix Books, Inc. (“Plaintiff”)
                                                                        6    hereby petitions the Court to enter the following Protective Order. Plaintiff
                                                                        7    acknowledges that this Order does not confer blanket protections on all
                                                                        8    disclosures or responses to discovery and that the protection it affords from
                                                                        9    public disclosure and use extends only to the limited information or items that
                                                                        10   are entitled to confidential treatment under the applicable legal principles.
                                                                        11         B. GOOD CAUSE STATEMENT
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12         This action is likely to involve trade secrets, customer and pricing lists and
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   other valuable research, development, commercial, financial, technical and/or
                                                                        14   proprietary information for which special protection from public disclosure and
                                                                        15   from use for any purpose other than prosecution of this action is warranted. Such
                                                                        16   confidential and proprietary materials and information consist of, among other
                                                                        17   things, confidential business or financial information, information regarding
                                                                        18   confidential business practices, or other confidential research, development, or
                                                                        19   commercial information (including information implicating privacy rights of
                                                                        20   third parties), information otherwise generally unavailable to the public, or which
                                                                        21   may be privileged or otherwise protected from disclosure under state or federal
                                                                        22   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
                                                                        23   flow of information, to facilitate the prompt resolution of disputes over
                                                                        24   confidentiality of discovery materials, to adequately protect information the
                                                                        25   parties are entitled to keep confidential, to ensure that the parties are permitted
                                                                        26   reasonable necessary uses of such material in preparation for and in the conduct
                                                                        27   of trial, to address their handling at the end of the litigation, and serve the ends of
                                                                        28   justice, a protective order for such information is justified in this matter. It is

                                                                                                                        1.
                                                                                                       [PROPOSED] PROTECTIVE ORDER
                                                                        1    Plaintiff’s intent that information will not be designated as confidential for
                                                                        2    tactical reasons and that nothing be so designated without a good faith belief that
                                                                        3    it has been maintained in a confidential, non-public manner, and there is good
                                                                        4    cause why it should not be part of the public record of this case.
                                                                        5          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                                                        6          SEAL
                                                                        7          Plaintiff further acknowledges, as set forth in Section 12.3, below, that this
                                                                        8    Protective Order does not entitle the parties to file confidential information under
                                                                        9    seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
                                                                        10   the standards that will be applied when a party seeks permission from the court
                                                                        11   to file material under seal.
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12         There is a strong presumption that the public has a right of access to
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   judicial proceedings and records in civil cases. In connection with non-
                                                                        14   dispositive motions, good cause must be shown to support a filing under seal. See
                                                                        15   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
                                                                        16   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
                                                                        17   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
                                                                        18   stipulated protective orders require good cause showing), and a specific showing
                                                                        19   of good cause or compelling reasons with proper evidentiary support and legal
                                                                        20   justification, must be made with respect to Protected Material that a party seeks
                                                                        21   to file under seal. The parties’ mere designation of Disclosure or Discovery
                                                                        22   Material as CONFIDENTIAL does not—without the submission of competent
                                                                        23   evidence by declaration, establishing that the material sought to be filed under
                                                                        24   seal qualifies as confidential, privileged, or otherwise protectable—constitute
                                                                        25   good cause.
                                                                        26         Further, if a party requests sealing related to a dispositive motion or trial,
                                                                        27   then compelling reasons, not only good cause, for the sealing must be shown,
                                                                        28   and the relief sought shall be narrowly tailored to serve the specific interest to be

                                                                                                                      2.
                                                                                                      [PROPOSED] PROTECTIVE ORDER
                                                                        1    protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
                                                                        2    2010). For each item or type of information, document, or thing sought to be
                                                                        3    filed or introduced under seal in connection with a dispositive motion or trial, the
                                                                        4    party seeking protection must articulate compelling reasons, supported by
                                                                        5    specific facts and legal justification, for the requested sealing order. Again,
                                                                        6    competent evidence supporting the application to file documents under seal must
                                                                        7    be provided by declaration.
                                                                        8           Any document that is not confidential, privileged, or otherwise protectable
                                                                        9    in its entirety will not be filed under seal if the confidential portions can be
                                                                        10   redacted. If documents can be redacted, then a redacted version for public
                                                                        11   viewing, omitting only the confidential, privileged, or otherwise protectable
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12   portions of the document, shall be filed. Any application that seeks to file
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   documents under seal in their entirety should include an explanation of why
                                                                        14   redaction is not feasible.
                                                                        15
                                                                        16   2.     DEFINITIONS
                                                                        17          2.1 Action: this pending federal lawsuit, entitled Phoenix Books, Inc. v. Mr
                                                                        18   Bongo Worldwide Ltd; Case No. CV 19-6000-JFW (RAOx).
                                                                        19          2.2 Challenging Party: a Party or Non-Party that challenges the
                                                                        20   designation of information or items under this Order.
                                                                        21          2.3 “CONFIDENTIAL” Information or Items: information (regardless of
                                                                        22   how it is generated, stored or maintained) or tangible things that qualify for
                                                                        23   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                                        24   the Good Cause Statement.
                                                                        25          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
                                                                        26   their support staff).
                                                                        27
                                                                        28

                                                                                                                       3.
                                                                                                      [PROPOSED] PROTECTIVE ORDER
                                                                        1          2.5 Designating Party: a Party or Non-Party that designates information or
                                                                        2    items that it produces in disclosures or in responses to discovery as
                                                                        3    “CONFIDENTIAL.”
                                                                        4          2.6 Disclosure or Discovery Material: all items or information, regardless
                                                                        5    of the medium or manner in which it is generated, stored, or maintained
                                                                        6    (including, among other things, testimony, transcripts, and tangible things), that
                                                                        7    are produced or generated in disclosures or responses to discovery in this matter.
                                                                        8          2.7 Expert: a person with specialized knowledge or experience in a matter
                                                                        9    pertinent to the litigation who has been retained by a Party or its counsel to serve
                                                                        10   as an expert witness or as a consultant in this Action.
                                                                        11         2.8 House Counsel: attorneys who are employees of a party to this Action.
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12   House Counsel does not include Outside Counsel of Record or any other outside
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   counsel.
                                                                        14         2.9 Non-Party: any natural person, partnership, corporation, association or
                                                                        15   other legal entity not named as a Party to this action.
                                                                        16         2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                                        17   party to this Action but are retained to represent or advise a party to this Action
                                                                        18   and have appeared in this Action on behalf of that party or are affiliated with a
                                                                        19   law firm that has appeared on behalf of that party, and includes support staff.
                                                                        20         2.11 Party: any party to this Action, including all of its officers, directors,
                                                                        21   employees, consultants, retained experts, and Outside Counsel of Record (and
                                                                        22   their support staffs).
                                                                        23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                        24   Discovery Material in this Action.
                                                                        25         2.13 Professional Vendors: persons or entities that provide litigation
                                                                        26   support services (e.g., photocopying, videotaping, translating, preparing exhibits
                                                                        27   or demonstrations, and organizing, storing, or retrieving data in any form or
                                                                        28   medium) and their employees and subcontractors.

                                                                                                                      4.
                                                                                                      [PROPOSED] PROTECTIVE ORDER
                                                                        1          2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                        2    designated as “CONFIDENTIAL.”
                                                                        3          2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                                                        4    Material from a Producing Party.
                                                                        5
                                                                        6    3.    SCOPE
                                                                        7          The protections conferred by this Order cover not only Protected Material
                                                                        8    (as defined above), but also (1) any information copied or extracted from
                                                                        9    Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                                                        10   Protected Material; and (3) any testimony, conversations, or presentations by
                                                                        11   Parties or their Counsel that might reveal Protected Material.
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12         Any use of Protected Material at trial shall be governed by the orders of
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   the trial judge. This Order does not govern the use of Protected Material at trial.
                                                                        14
                                                                        15   4.    DURATION
                                                                        16         Once a case proceeds to trial, information that was designated as
                                                                        17   CONFIDENTIAL or maintained pursuant to this protective order used or
                                                                        18   introduced as an exhibit at trial becomes public and will be presumptively
                                                                        19   available to all members of the public, including the press, unless compelling
                                                                        20   reasons supported by specific factual findings to proceed otherwise are made to
                                                                        21   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
                                                                        22   (distinguishing “good cause” showing for sealing documents produced in
                                                                        23   discovery from “compelling reasons” standard when merits-related documents
                                                                        24   are part of court record). Accordingly, the terms of this protective order do not
                                                                        25   extend beyond the commencement of the trial.
                                                                        26
                                                                        27
                                                                        28

                                                                                                                      5.
                                                                                                      [PROPOSED] PROTECTIVE ORDER
                                                                        1    5.    DESIGNATING PROTECTED MATERIAL
                                                                        2          5.1 Exercise of Restraint and Care in Designating Material for Protection.
                                                                        3    Each Party or Non-Party that designates information or items for protection
                                                                        4    under this Order must take care to limit any such designation to specific material
                                                                        5    that qualifies under the appropriate standards. The Designating Party must
                                                                        6    designate for protection only those parts of material, documents, items or oral or
                                                                        7    written communications that qualify so that other portions of the material,
                                                                        8    documents, items or communications for which protection is not warranted are
                                                                        9    not swept unjustifiably within the ambit of this Order.
                                                                        10         Mass, indiscriminate or routinized designations are prohibited.
                                                                        11   Designations that are shown to be clearly unjustified or that have been made for
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12   an improper purpose (e.g., to unnecessarily encumber the case development
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   process or to impose unnecessary expenses and burdens on other parties) may
                                                                        14   expose the Designating Party to sanctions.
                                                                        15         If it comes to a Designating Party’s attention that information or items that
                                                                        16   it designated for protection do not qualify for protection, that Designating Party
                                                                        17   must promptly notify all other Parties that it is withdrawing the inapplicable
                                                                        18   designation.
                                                                        19         5.2      Manner and Timing of Designations. Except as otherwise provided
                                                                        20   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
                                                                        21   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies
                                                                        22   for protection under this Order must be clearly so designated before the material
                                                                        23   is disclosed or produced.
                                                                        24         Designation in conformity with this Order requires:
                                                                        25         (a) for information in documentary form (e.g., paper or electronic
                                                                        26   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                        27   proceedings), that the Producing Party affix at a minimum, the legend
                                                                        28   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

                                                                                                                      6.
                                                                                                      [PROPOSED] PROTECTIVE ORDER
                                                                        1    contains protected material. If only a portion of the material on a page qualifies
                                                                        2    for protection, the Producing Party also must clearly identify the protected
                                                                        3    portion(s) (e.g., by making appropriate markings in the margins).
                                                                        4          A Party or Non-Party that makes original documents available for
                                                                        5    inspection need not designate them for protection until after the inspecting Party
                                                                        6    has indicated which documents it would like copied and produced. During the
                                                                        7    inspection and before the designation, all of the material made available for
                                                                        8    inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                                                                        9    identified the documents it wants copied and produced, the Producing Party must
                                                                        10   determine which documents, or portions thereof, qualify for protection under this
                                                                        11   Order. Then, before producing the specified documents, the Producing Party
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12   must affix the “CONFIDENTIAL legend” to each page that contains Protected
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   Material. If only a portion of the material on a page qualifies for protection, the
                                                                        14   Producing Party also must clearly identify the protected portion(s) (e.g., by
                                                                        15   making appropriate markings in the margins).
                                                                        16         (b) for testimony given in depositions that the Designating Party identifies
                                                                        17   the Disclosure or Discovery Material on the record, before the close of the
                                                                        18   deposition all protected testimony.
                                                                        19         (c) for information produced in some form other than documentary and for
                                                                        20   any other tangible items, that the Producing Party affix in a prominent place on
                                                                        21   the exterior of the container or containers in which the information is stored the
                                                                        22   legend “CONFIDENTIAL.” If only a portion or portions of the information
                                                                        23   warrants protection, the Producing Party, to the extent practicable, shall identify
                                                                        24   the protected portion(s).
                                                                        25         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                        26   failure to designate qualified information or items does not, standing alone,
                                                                        27   waive the Designating Party’s right to secure protection under this Order for such
                                                                        28   material. Upon timely correction of a designation, the Receiving Party must

                                                                                                                      7.
                                                                                                         [PROPOSED] PROTECTIVE ORDER
                                                                        1    make reasonable efforts to assure that the material is treated in accordance with
                                                                        2    the provisions of this Order.
                                                                        3          5.4    Documents Produced by Third-Party Subpoenas. All documents
                                                                        4    produced to a Party by a third-party in response to a subpoena issued in this
                                                                        5    Action shall be treated as “CONFIDENTIAL” under the terms of this Order
                                                                        6    upon production of the documents to the subpoenaing Party and for an additional
                                                                        7    30 days from the date of service of the documents, including, electronic service,
                                                                        8    by the subpoenaing Party on the non-subpoenaing Party. The non-subpoenaing
                                                                        9    Party shall then have until the end of the 30-day period to identify in writing for
                                                                        10   the subpoenaing Party the specific documents, if any, it is designating
                                                                        11   “CONFIDENTIAL.” If the non-subpoenaing Party fails to inform the
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12   subpoenaing Party of the designations within the 30-day period, absent an
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   agreement by the Parties to extend the review period or an order extending the
                                                                        14   review period, the documents shall no longer be treated as “CONFIDENTIAL.”
                                                                        15
                                                                        16   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                        17         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                                        18   designation of confidentiality at any time that is consistent with the Court’s
                                                                        19   Scheduling Order.
                                                                        20         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                                        21   resolution process under Local Rule 37.1 et seq. 6.3 The burden of persuasion in
                                                                        22   any such challenge proceeding shall be on the Designating Party. Frivolous
                                                                        23   challenges, and those made for an improper purpose (e.g., to harass or impose
                                                                        24   unnecessary expenses and burdens on other parties) may expose the Challenging
                                                                        25   Party to sanctions. Unless the Designating Party has waived or withdrawn the
                                                                        26   confidentiality designation, all parties shall continue to afford the material in
                                                                        27   question the level of protection to which it is entitled under the Producing Party’s
                                                                        28   designation until the Court rules on the challenge.

                                                                                                                       8.
                                                                                                      [PROPOSED] PROTECTIVE ORDER
                                                                        1    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                        2          7.1    Basic Principles. A Receiving Party may use Protected Material that
                                                                        3    is disclosed or produced by another Party or by a Non-Party in connection with
                                                                        4    this Action only for prosecuting, defending or attempting to settle this Action.
                                                                        5    Such Protected Material may be disclosed only to the categories of persons and
                                                                        6    under the conditions described in this Order. When the Action has been
                                                                        7    terminated, a Receiving Party must comply with the provisions of section 13
                                                                        8    below (FINAL DISPOSITION).
                                                                        9          Protected Material must be stored and maintained by a Receiving Party at
                                                                        10   a location and in a secure manner that ensures that access is limited to the
                                                                        11   persons authorized under this Order.
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   otherwise ordered by the court or permitted in writing by the Designating Party,
                                                                        14   a Receiving Party may disclose any information or item designated
                                                                        15   “CONFIDENTIAL” only to:
                                                                        16         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                                        17   as employees of said Outside Counsel of Record to whom it is reasonably
                                                                        18   necessary to disclose the information for this Action;
                                                                        19         (b) the officers, directors, and employees (including House Counsel) of the
                                                                        20   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                        21         (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                        22   disclosure is reasonably necessary for this Action and who have signed the
                                                                        23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                        24         (d) the court and its personnel;
                                                                        25         (e) court reporters and their staff;
                                                                        26         (f) professional jury or trial consultants, mock jurors, and Professional
                                                                        27   Vendors to whom disclosure is reasonably necessary for this Action and who
                                                                        28   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                                                          9.
                                                                                                      [PROPOSED] PROTECTIVE ORDER
                                                                        1          (g) the author or recipient of a document containing the information or a
                                                                        2    custodian or other person who otherwise possessed or knew the information;
                                                                        3          (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                                        4    Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                                        5    party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                                                                        6    they will not be permitted to keep any confidential information unless they sign
                                                                        7    the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
                                                                        8    otherwise agreed by the Designating Party or ordered by the court. Pages of
                                                                        9    transcribed deposition testimony or exhibits to depositions that reveal Protected
                                                                        10   Material may be separately bound by the court reporter and may not be disclosed
                                                                        11   to anyone except as permitted under this Protective Order; and
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12         (i) any mediator or settlement officer, and their supporting personnel,
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                        14
                                                                        15   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                                                        16         PRODUCED IN OTHER LITIGATION
                                                                        17         If a Party is served with a subpoena or a court order issued in other
                                                                        18   litigation that compels disclosure of any information or items designated in this
                                                                        19   Action as “CONFIDENTIAL,” that Party must:
                                                                        20         (a) promptly notify in writing the Designating Party. Such notification
                                                                        21   shall include a copy of the subpoena or court order;
                                                                        22         (b) promptly notify in writing the party who caused the subpoena or order
                                                                        23   to issue in the other litigation that some or all of the material covered by the
                                                                        24   subpoena or order is subject to this Protective Order. Such notification shall
                                                                        25   include a copy of this Protective Order; and
                                                                        26         (c) cooperate with respect to all reasonable procedures sought to be
                                                                        27   pursued by the Designating Party whose Protected Material may be affected.
                                                                        28

                                                                                                                      10.
                                                                                                      [PROPOSED] PROTECTIVE ORDER
                                                                        1          If the Designating Party timely seeks a protective order, the Party served
                                                                        2    with the subpoena or court order shall not produce any information designated in
                                                                        3    this action as “CONFIDENTIAL” before a determination by the court from
                                                                        4    which the subpoena or order issued, unless the Party has obtained the
                                                                        5    Designating Party’s permission. The Designating Party shall bear the burden and
                                                                        6    expense of seeking protection in that court of its confidential material and
                                                                        7    nothing in these provisions should be construed as authorizing or encouraging a
                                                                        8    Receiving Party in this Action to disobey a lawful directive from another court.
                                                                        9
                                                                        10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                        11         PRODUCED IN THIS LITIGATION
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12         (a) The terms of this Order are applicable to information produced by a
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                                                                        14   information produced by Non-Parties in connection with this litigation is
                                                                        15   protected by the remedies and relief provided by this Order. Nothing in these
                                                                        16   provisions should be construed as prohibiting a Non-Party from seeking
                                                                        17   additional protections.
                                                                        18         (b) In the event that a Party is required, by a valid discovery request, to
                                                                        19   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                        20   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                        21   confidential information, then the Party shall:
                                                                        22                (1) promptly notify in writing the Requesting Party and the Non-
                                                                        23   Party that some or all of the information requested is subject to a confidentiality
                                                                        24   agreement with a Non-Party;
                                                                        25                (2) promptly provide the Non-Party with a copy of the
                                                                        26   Protective Order in this Action, the relevant discovery request(s), and a
                                                                        27   reasonably specific description of the information requested; and
                                                                        28

                                                                                                                     11.
                                                                                                       [PROPOSED] PROTECTIVE ORDER
                                                                        1                 (3) make the information requested available for inspection by the
                                                                        2    Non-Party, if requested.
                                                                        3          (c) If the Non-Party fails to seek a protective order from this court within
                                                                        4    14 days of receiving the notice and accompanying information, the Receiving
                                                                        5    Party may produce the Non-Party’s confidential information responsive to the
                                                                        6    discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                                        7    Party shall not produce any information in its possession or control that is subject
                                                                        8    to the confidentiality agreement with the Non-Party before a determination by
                                                                        9    the court. Absent a court order to the contrary, the Non-Party shall bear the
                                                                        10   burden and expense of seeking protection in this court of its Protected Material.
                                                                        11
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13         If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                                        14   disclosed Protected Material to any person or in any circumstance not authorized
                                                                        15   under this Protective Order, the Receiving Party must immediately (a) notify in
                                                                        16   writing the Designating Party of the unauthorized disclosures, (b) use its best
                                                                        17   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                                                        18   the person or persons to whom unauthorized disclosures were made of all the
                                                                        19   terms of this Order, and (d) request such person or persons to execute the
                                                                        20   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
                                                                        21   Exhibit A.
                                                                        22
                                                                        23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                        24         PROTECTED MATERIAL
                                                                        25         When a Producing Party gives notice to Receiving Parties that certain
                                                                        26   inadvertently produced material is subject to a claim of privilege or other
                                                                        27   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                                        28   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

                                                                                                                     12.
                                                                                                        [PROPOSED] PROTECTIVE ORDER
                                                                        1    whatever procedure may be established in an e-discovery order that provides for
                                                                        2    production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                                        3    502(d) and (e), insofar as the parties reach an agreement on the effect of
                                                                        4    disclosure of a communication or information covered by the attorney-client
                                                                        5    privilege or work product protection, the parties may incorporate their agreement
                                                                        6    in the stipulated protective order submitted to the court.
                                                                        7
                                                                        8    12.   MISCELLANEOUS
                                                                        9          12.1 Right to Further Relief. Nothing in this Order abridges the right of
                                                                        10   any person to seek its modification by the Court in the future.
                                                                        11         12.2 Right to Assert Other Objections. By the entry of this Protective
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12   Order, no Party waives any right it otherwise would have to object to disclosing
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   or producing any information or item on any ground not addressed in this
                                                                        14   Protective Order. Similarly, no Party waives any right to object on any ground to
                                                                        15   use in evidence of any of the material covered by this Protective Order.
                                                                        16         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                        17   Protected Material must comply with Local Civil Rule 79-5. Protected Material
                                                                        18   may only be filed under seal pursuant to a court order authorizing the sealing of
                                                                        19   the specific Protected Material at issue. If a Party’s request to file Protected
                                                                        20   Material under seal is denied by the court, then the Receiving Party may file the
                                                                        21   information in the public record unless otherwise instructed by the court.
                                                                        22
                                                                        23   13.   FINAL DISPOSITION
                                                                        24         After the final disposition of this Action, as defined in paragraph 4, within
                                                                        25   60 days of a written request by the Designating Party, each Receiving Party must
                                                                        26   return all Protected Material to the Producing Party or destroy such material. As
                                                                        27   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                        28   compilations, summaries, and any other format reproducing or capturing any of

                                                                                                                      13.
                                                                                                      [PROPOSED] PROTECTIVE ORDER
                                                                        1    the Protected Material. Whether the Protected Material is returned or destroyed,
                                                                        2    the Receiving Party must submit a written certification to the Producing Party
                                                                        3    (and, if not the same person or entity, to the Designating Party) by the 60 day
                                                                        4    deadline that (1) identifies (by category, where appropriate) all the Protected
                                                                        5    Material that was returned or destroyed and (2) affirms that the Receiving Party
                                                                        6    has not retained any copies, abstracts, compilations, summaries or any other
                                                                        7    format reproducing or capturing any of the Protected Material. Notwithstanding
                                                                        8    this provision, Counsel are entitled to retain an archival copy of all pleadings,
                                                                        9    motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                                                                        10   correspondence, deposition and trial exhibits, expert reports, attorney work
                                                                        11   product, and consultant and expert work product, even if such materials contain
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12   Protected Material. Any such archival copies that contain or constitute Protected
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   Material remain subject to this Protective Order as set forth in Section 4
                                                                        14   (DURATION).
                                                                        15
                                                                        16   14.   VIOLATION
                                                                        17         Any violation of this Order may be punished by appropriate measures
                                                                        18   including, without limitation, contempt proceedings and/or monetary sanctions.
                                                                        19
                                                                        20
                                                                        21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                        22   DATED: December 27, 2019
                                                                        23
                                                                        24   _____________________________________
                                                                             HON. ROZELLA A. OLIVER
                                                                        25   United States Magistrate Judge
                                                                        26
                                                                        27
                                                                        28

                                                                                                                     14.
                                                                                                      [PROPOSED] PROTECTIVE ORDER
                                                                        1                                        EXHIBIT A
                                                                        2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                        3    I, _____________________________ [print or type full name], of
                                                                        4    _________________ [print or type full address], declare under penalty of perjury
                                                                        5    that I have read in its entirety and understand the Protective Order that was
                                                                        6    issued by the United States District Court for the Central District of California on
                                                                        7    ________ [date] in the case of Phoenix Books, Inc. v. Mr Bongo Worldwide Ltd;
                                                                        8    Case No. CV 19-6000-JFW (RAOx). I agree to comply with and to be bound by
                                                                        9    all the terms of this Protective Order and I understand and acknowledge that
                                                                        10   failure to so comply could expose me to sanctions and punishment in the nature
                                                                        11   of contempt. I solemnly promise that I will not disclose in any manner any
Spertus, Landes & Umhofer, LLP


                                 TEL: 310-826-4700; FAX: 310-826-4711




                                                                        12   information or item that is subject to this Protective Order to any person or entity
                                       1990 S. BUNDY DR., SUITE 705
                                         LOS ANGELES, CA 90025




                                                                        13   except in strict compliance with the provisions of this Order. I further agree to
                                                                        14   submit to the jurisdiction of the United States District Court for the Central
                                                                        15   District of California for enforcing the terms of this Protective Order, even if
                                                                        16   such enforcement proceedings occur after termination of this action.
                                                                        17   I hereby appoint __________________________ [print or type full name] of
                                                                        18   _______________________________________ [print or type full address and
                                                                        19   telephone number] as my California agent for service of process in connection
                                                                        20   with this action or any proceedings related to enforcement of this Protective
                                                                        21   Order.
                                                                        22   Date: ______________________________________
                                                                        23   City and State where sworn and signed: _________________________________
                                                                        24
                                                                        25   Printed name: _______________________________
                                                                        26   Signature: __________________________________
                                                                        27
                                                                        28

                                                                                                                     15.
                                                                                                      [PROPOSED] PROTECTIVE ORDER
